UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7528



REGINALD VAN GODWIN,

                                           Petitioner - Appellant,

          versus


WARDEN, Maryland House of Corrections-Annex;
ATTORNEY GENERAL FOR THE STATE OF MARYLAND,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-02-2926-1-WDQ)


Submitted:   February 19, 2004            Decided:   March 26, 2004


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Van Godwin, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Reginald Van Godwin seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition.        Godwin

cannot appeal this order unless a circuit judge or justice issues

a certificate of appealability, and a certificate of appealability

will not issue absent a “substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).   A habeas

appellant meets this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).       We have independently

reviewed the record and conclude Godwin has not made the requisite

showing.   Accordingly, we deny a certificate of appealability and

dismiss the appeal.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            DISMISSED




                                - 2 -